Exhibit 10.6
OFFICER INDEMNITY AGREEMENT




THIS AGREEMENT is made as of _______________, 20__, by and between Hill-Rom
Holdings, Inc., an Indiana corporation (the “Corporation”), and
_____________________ (the “Officer”).


WHEREAS, the Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as officers of corporations unless they are
protected by officer liability insurance and/or indemnification, due to the
increasing amount of litigation against officers and the increasing expense of
defending such claims; and


WHEREAS, it is essential to the Corporation to retain and attract as officers
the most capable and qualified persons available; and


WHEREAS, the Corporation’s articles of incorporation and the Indiana Business
Corporation Law, by their nonexclusive nature, permit contracts between the
Corporation and its officers with respect to indemnification of officers.


NOW, THEREFORE, the Corporation and the Officer agree as follows:


1.           Definitions.  As used in this Agreement:


(a)          “expenses” includes all direct and indirect costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements and other out-of-pocket costs) actually and reasonably
incurred by the Officer in connection with the investigation, defense,
settlement or appeal of a proceeding or establishing or enforcing a right to
indemnification or advancement of expenses under this Agreement; provided,
however, that expenses shall not include any judgments, fines, ERISA excise
taxes or penalties or amounts paid in settlement of a proceeding.


(b)          “proceeding” includes, without limitation, any threatened, pending,
or completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding, whether civil,
criminal, administrative, or investigative and whether formal or informal,
whether by a third party or by or in the right of the Corporation, by reason of
the fact that the Officer is or was an officer of the Corporation or, while an
officer of the Corporation, is or was serving at the request of the Corporation
as a director, officer, partner, member, manager, trustee, employee, fiduciary,
or agent of another foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan, or other
enterprise, or an affiliate of the Corporation, whether for profit or not.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Indemnity.  The Corporation shall indemnify the Officer in
accordance with the provisions of this Section 2 if the Officer is a party to or
threatened to be made a party to any proceeding against all expenses, judgments,
fines (including any excise tax or penalty assessed with respect to any employee
benefit plan) and amounts paid in settlement actually and reasonably incurred by
the Officer in connection with such proceeding, but only (a) if the Officer
acted in good faith, and (b) (i) in the case of conduct in the Officer’s
official capacity with the Corporation, if the Officer acted in a manner which
the Officer reasonably believed to be in the best interests of the Corporation,
or (ii) in the case of conduct other than in the Officer’s official capacity
with the Corporation, if the Officer acted in a manner which the Officer
reasonably believed was at least not opposed to the best interests of the
Corporation, and (c) in the case of a criminal proceeding, the Officer had
reasonable cause to believe that the Officer’s conduct was lawful or had no
reasonable cause to believe that the Officer’s conduct was unlawful, and (d) if
required by the Indiana Business Corporation Law, as amended or as may be
amended, revised or superseded (the “Act”), the Corporation makes a
determination that indemnification of the Officer is permissible because the
Officer has met the standard of conduct as set forth in the Act.


3.           Indemnification of Expenses of Successful Party.  Notwith-standing
any other provisions of this Agreement, to the extent that the Officer has been
wholly successful, on the merits or otherwise, in the defense of any proceeding
or in defense of any claim, issue or matter therein, including the dismissal of
an action without prejudice, the Corporation shall indemnify the Officer against
all expenses incurred in connection therewith.


4.           Additional Indemnification.  Notwithstanding any limitation in
Sections 2 or 3, the Corporation shall indemnify the Officer to the full extent
authorized or permitted by any amendments to or replacements of the Act adopted
after the date of this Agreement that increase the extent to which a corporation
may indemnify its officers if the Officer is a party to or threatened to be made
a party to any proceeding against all expenses, judgments, fines (including any
excise tax or penalty assessed with respect to any employee benefit plan) and
amounts paid in settlement actually and reasonably incurred by the Officer in
connection with such proceeding.


5.           Exclusions.  Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any indemnity or
advance expenses in connection with any claim made against the Officer:


(a)          for which payment has actually been made to or on behalf of the
Officer under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under such insurance or other
indemnity provision;


(b)         if a court having jurisdiction in the matter shall finally determine
that the Officer derived an improper personal benefit from any transaction;


(c)          if a court having jurisdiction in the matter shall finally
determine that the Officer is liable for disgorgement of profits resulting from
the purchase and sale or sale and purchase by the Officer of securities of the
Corporation in violation of Section 16(b) of the Securities Exchange Act of 1934
and amendments thereto or similar provisions of any federal, state or local
statutory law or common law;


(d)         if a court having jurisdiction in the matter shall finally determine
that such indemnification is not lawful under any applicable statute or public
policy (in this respect, if applicable, both the Corporation and the Officer
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication); or
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e)          in connection with any proceeding (or part thereof) initiated by
the Officer against the Corporation or its directors, officers or employees,
unless (i) such indemnification is expressly required to be made by law, (ii)
the proceeding was authorized by the Board of Directors of the Corporation,
(iii) such indemnification is provided by the Corporation, in its sole
discretion, pursuant to the powers vested in the Corporation under applicable
law, or (iv) the proceeding is initiated pursuant to Section 8 hereof and the
Officer is successful in whole or in part in such proceeding.


6.           Advancement of Expenses.  The expenses incurred by the Officer in
any proceeding shall be paid promptly by the Corporation upon demand and in
advance of final disposition of the proceeding at the written request of the
Officer, if (a) the Officer furnishes the Corporation with a written affirmation
of the Officer’s good faith belief that the Officer has met the standard of
conduct required by the Act or this Agreement, (b) the Officer furnishes the
Corporation with a written undertaking to repay such advance to the extent that
it is ultimately determined that the Officer did not meet the standard of
conduct that would entitle the Officer to indemnification, and (c) if required
by the Act, the Corporation makes a determination that the facts known to those
making the determination would not preclude indemnification under the Act.  Such
advances shall be made without regard to the Officer’s ability to repay such
expenses.


7.           Notification and Defense of Claim.  As soon as practicable after
receipt by the Officer of notice of the commencement of any proceeding, the
Officer will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; provided, however, that the omission so to notify the Corporation will
not relieve the Corporation from any liability which it may have to the Officer
otherwise than under this Agreement.  With respect to any such proceeding as to
which the Officer notifies the Corporation of the commencement thereof:


(a)         The Corporation will be entitled to participate therein at its own
expense.


(b)         Except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with legal counsel
reasonably satisfactory to the Officer.  The Officer shall have the right to
employ separate counsel in such proceeding, but the Corporation shall not be
liable to the Officer under this Agreement, including Section 6 hereof, for the
fees and expenses of such counsel incurred after notice from the Corporation of
its assumption of the defense, unless (i) the Officer reasonably concludes that
there may be a conflict of interest between the Corporation and the Officer in
the conduct of the defense of such proceeding or (ii) the Corporation does not
employ counsel to assume the defense of such proceeding.  The Corporation shall
not be entitled to assume the defense of any proceeding brought by the
Corporation or as to which the Officer shall have made the conclusion provided
for in (i) above.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(c)         If two or more persons who may be entitled to indemnification from
the Corporation, including the Officer, are parties to any proceeding, the
Corporation may require the Officer to engage the same legal counsel as the
other parties.  The Officer shall have the right to employ separate legal
counsel in such proceeding, but the Corporation shall not be liable to the
Officer under this Agreement, including Section 6 hereof, for the fees and
expenses of such counsel incurred after notice from the Corporation of the
requirement to engage the same counsel as other parties, unless the Officer
reasonably concludes that there may be a conflict of interest between the
Officer and any of the other parties required by the Corporation to be
represented by the same legal counsel.


(d)         The Corporation shall not be liable to indemnify the Officer under
this Agreement for any amounts paid in settlement of any proceeding effected
without its written consent in advance which consent shall not be unreasonably
withheld.  The Corporation shall be permitted to settle any proceeding the
defense of which it assumes, except the Corporation shall not settle any action
or claim in any manner which would impose any penalty or limitation on the
Officer without the Officer’s written consent, which consent shall not be
unreasonably withheld.


8.           Enforcement.  Any right to indemnification or advances granted by
this Agreement to the Officer shall be enforceable by or on behalf of the
Officer in any court of competent jurisdiction if (i) the claim for
indemnification or advances is denied, in whole or in part, or (ii) no
disposition of such claim is made within 90 days of a written request
therefor.  The Officer, in such enforcement action, if successful in whole or in
part, shall be entitled to be paid also the expense of prosecuting the
claim.  Neither the failure of the Corporation (including its Board of Directors
or its shareholders) to make a determination prior to the commencement of such
enforcement action that indemnification of the Officer is proper in the
circumstances, nor an actual determination by the Corporation (including its
Board of Directors or its shareholders) that such indemnification is improper,
shall be a defense to the action or create a presumption that the Officer is not
entitled to indemnification under this Agreement or otherwise.  The termination
of any proceeding by judgment, order of court, settlement, conviction or upon a
plea of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that the Officer is not entitled to indemnification under this
Agreement or otherwise.


9.           Partial Indemnification.  If the Officer is entitled under any
provisions of this Agreement to indemnification by the Corporation for some or a
portion of the expenses, judgments, fines (including any excise tax or penalty
assessed with respect to any employee benefit plan) and amounts paid in
settlement actually and reasonably incurred by the Officer in the investigation,
defense, appeal or settlement of any proceeding but not, however, for the total
amount thereof, the Corporation shall indemnify the Officer for the portion of
such expenses, judgments, fines (including any excise tax or penalty assessed
with respect to any employee benefit plan) and amounts paid in settlement to
which the Officer is entitled.


10.         Term.  The term of this Agreement shall begin on the date first
written above and shall terminate at such time as the Officer no longer serves
as an officer of the Corporation, subject to the survival of rights of
indemnification set forth in paragraph 11 below.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
11.         Nonexclusivity; Survival; Successors and Assigns.  The
indemnification and advance payment of expenses as provided by this Agreement
shall not be deemed exclusive of any other rights to which the Officer may be
entitled under the Corporation’s articles of incorporation, the by-laws, any
other agreement, any vote of shareholders or directors, the Act, or otherwise,
both as to action in the Officer’s official capacity and as to action in another
capacity while holding such office.  The right of the Officer to indemnification
under this Agreement shall vest at the time of occurrence or performance of any
event, act or omission or any alleged event, act or omission giving rise to any
action, suit or proceeding and, once vested, shall survive any actual or
purported termination of this Agreement by the Corporation or its successors or
assigns whether by operation of law or otherwise and shall survive termination
of the Officer’s services to the Corporation and shall inure to the benefit of
the heirs, personal representatives and estate of the Officer. This Agreement
shall be binding, and the Corporation shall take such action to ensure that it
is binding, upon all successors and assigns of the Corporation, including any
transferee of all or substantially all of its assets and any successor by
merger, consolidation, or operation of law.


12.         Severability.  If this Agreement or any portion thereof is
invali-dated on any ground by any court of competent jurisdiction, the
Corporation shall indemnify the Officer as to expenses, judgments, fines
(including any excise tax or penalty assessed with respect to any employee
benefit plan) and amounts paid in settlement with respect to any proceeding to
the full extent permitted by any applicable portion of this Agreement that is
not invalidated or by any other applicable law.


13.         Subrogation.  In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Officer, who shall execute all documents required and
shall do all acts necessary or desirable to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.


14.         Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall
constitute a waiver of any other provisions hereof (whether or nor similar) nor
shall such waiver constitute a continuing waiver.


15.         Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand and receipted for by the party to whom such notice or other
communication shall have been directed, at the time of such delivery, or (ii) if
mailed by certified or registered mail, return receipt requested, with postage
prepaid, three (3) business days after deposit into the United States mail if to
an address in the United States, or if delivered by recognized overnight courier
three (3) business days after receipt by such courier if to an address outside
the United States:


(a)         If to the Officer, at the address indicated above.


(b)         If to the Corporation, to:
 

                               
Hill-Rom Holdings, Inc.
 
1069 State Route 46 East
 
Batesville, Indiana  47006
 
Attention:  General Counsel

                       
or to such other address as may have been furnished to either party by the other
party.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
16.         Counterparts.  This Agreement may be executed in any number of
counterparts, which shall together constitute one agreement.


17.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without giving effect to
conflicts of laws principles requiring application of the substantive laws of
another jurisdiction.


18.         Scope of Agreement.  This Agreement constitutes the entire agreement
between the parties hereto for the purposes herein contained, and this Agreement
shall supercede any other agreements, understandings, representations, or
warranties, oral or written, relating to the subject matter of this Agreement,
which shall be deemed to exist or to bind any of the parties hereto or their
respective successors or assigns, except as expressly referred to herein.


IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.
 
 
HILL-ROM HOLDINGS, INC.
 
OFFICER
             
 
                                 
By:
       
Susan R. Lichtenstein
          Senior Vice President, Corporate Affairs,          
Chief Legal Officer and Secretary
                   

 
 
 
- 6 -

--------------------------------------------------------------------------------